DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 8, 2020.  As directed by the amendment: claim(s) 1, 14, and 21 have been amended, claim(s) 9 and 20 have been cancelled, and no claim(s) have been added. Thus, claims 1-8, 10-19 and 21-22 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-19 and 21-22 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US 2015/0366518 A1) in view of Lee (US 2016/0022220 A1), Yousefi (US 2015/0196257 A1) and De Haan (US 2015/0366492 A1).
Regarding claims 1, Sampson discloses a system for monitoring health status (e.g. abstract; Fig 1a/1b; [0045]) of a patient, the system comprising: a wearable device including at least one electrical sensor (e.g. Fig 1a/1b:6; [0045] lines 8-13 ) and at least one optical sensor (e.g. Fig 1a/1b:6; [0045] lines 8-13; [0030]-[0031]; [0081]; [0142] a pulse oximeter can be used which is a type of optical sensor), wherein: the at least one electrical sensor includes at least two electrodes configured to touch a surface of skin of a wrist of the patient covered by the wearable device, the at least one electrical sensor being configured to record, via the at least two electrodes, electrocardiogram (ECG) data from the surface of skin (e.g. [0012]-[0013]; [0015];[0045]); and the at least one optical sensor is configured to record photoplethysmogram (PPG) data from the surface of skin (e.g. Fig 1a/1b:6; [0045] lines 8-13; [0021] lines 17-20, [0030]-[0031]; [0081]; [0141]-[0142]), and wherein the wearable device is configured to apply a pre-determined amount or pressure to the wrist each time the patient wears the wearable device to provide for the same conditions for a reflection of a light from the surface of skin (e.g. [0014]; [0021] the user adjusting the band and the tightness of the watch on the wrist discloses applying a predetermined amount of pressure); and a processor communicatively couples to the at least one electrical sensor and the at least one optical sensor (Figure 1:14; [0045]; [0057]), the processor being configured to: analyze the ECG data and the PPG data to obtain medical parameters associated with at least heart rate is monitored to determine arrhythmia and congestive heart failure); detect changes in the medical parameters over time (e.g. Fig 5 [0137] lines 26-30; [0138] Fig 8); and determine, based at least partially on the changes in the medical parameters, a progression or a remission of the at least one chronic disease, the changes being indicative of worsening or improving of the at least one chronic disease (e.g. [0139] Fig 5a if there is a change indicative of worsening of the at least one chronic disease the system can cause alerts). Sampson is silent regarding where the optical sensor includes an array of light sensors, wherein the light sensors are arranged in staggered rows to ensure that at least one light sensor from the array substantially near a pulsating artery of the wrist when the wearable device is disposed on the wrist, the at least one optical sensor being configured to record, via the at least one sensor, PPG data from the surface of skin, and wherein the analysis includes obtaining a modified PPF signal removing, from the PPG data, an additive contribution resulting from the reflection of the light from the surface of skin and keeping, in the PPG data, a contribution resulting from the reflection of the light from the blood artery unchanged, and wherein the additive contribution is predetermined using a calibration process and at least one of the medical parameters is determined based on a ratio of an alternating current (AC) component and a direct current (DC) component of the modified signal. 
However, Lee discloses a wrist wearable biometric sensor where the optical sensor includes an array of light sensors (e.g. Fig 2a:202a-d), wherein the light sensors are arranged in staggered rows to ensure that at least one light sensor from the array substantially near a pulsating artery of the wrist when the wearable device is disposed 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sampson to incorporate the teachings of Lee where the optical sensor includes an array of light sensors, wherein the light sensors are arranged in staggered rows to position at least one light sensor from the array substantially near a pulsating artery of the wrist when the wearable device is disposed on the wrist, the at least one optical sensor being configured to record, via the at least one sensor, PPG data from the surface of skin for the purpose of reducing motion artifacts in the data by utilizing linear configurations (e.g. [0001]; [0004]; [0044]-[0046]).
Furthermore, Yousefi discloses a system and method for physiological signal enhancement and biometric extraction using non-invasive optical sensors utilizing a PPG sensor and the determining includes at least modifying the PPG by removing wherein the analysis includes obtaining a modified PPF signal removing, from the PPG data, an additive contribution resulting from the reflection of the light from the surface of skin and keeping, in the PPG data, a contribution resulting from the reflection of the light from the blood artery unchanged (e.g. [0086]-[0091]), and wherein the additive contribution is predetermined using a calibration process (e.g. [0086] a reference signal is defined for removal of a tissue effect and a venous effect
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method, system and non-transitory computer readable storage medium of Saponas in view of Chaturvedi to incorporate the teachings of Yousefi wherein the analysis includes obtaining a modified PPF signal removing, from the PPG data, an additive contribution resulting from the reflection of the light from the surface of skin and keeping, in the PPG data, a contribution resulting from the reflection of the light from the blood artery unchanged, and wherein the additive contribution is predetermined using a calibration process for the purpose of getting a calculation free from the miscalibration effects (e.g. Yousefi  [0008]).
Additionally, De Haan discloses a physiological signal monitoring system utilizing a PPG sensor wherein at least one of the medical parameters is determined based on a ratio of an alternating current (AC) component and a direct current (DC) component of the modified signal (e.g. equations in [0060] and [0067]). De Haan describes the skin-reflected portion as the “specular reflectance” and explains how to remove the specular reflection by using three wavelengths (R, IR, and IR2). The equation in [0067] uses the ratio of AC and DC but omits the specular (skin) reflectance portion of the DC component. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the system of Sampson to incorporate the teachings of De Haan wherein at least one of the medical parameters is determined based on a ratio of an alternating current (AC) component and a direct current (DC) component of the modified signal for the purpose of getting a calculation free from the miscalibration effects of specular reflectance(e.g. De Haan: 
Regarding claim 2, modified Sampson discloses wherein the wearable device further includes at least one motion sensor (e.g. Sampson: [0113] lines 21-26; [0156] accelerometer).
Regarding claim 3, modified Sampson discloses wherein the wearable device includes a wristband operable to be placed around a wrist of the patient, the wristband including a sensor area, the sensor area including the at least one electrical sensor and the at least one optical sensor, the sensor area being arranged to cover at least a radial artery of the patient (e.g. Sampson: Fig 1a/b [0008]; [0012]; Lee: [0039]).
Regarding claim 4, modified Sampson discloses wherein the medical parameters include at least one of the following: an oxygen saturation, a tissue oxygen saturation, a cardiac output, a vascular resistance, a pulse rate, a blood pressure, a respiration, and motion data (e.g. Sampson: [0011];[0120]).
Regarding claim 5, modified Sampson discloses wherein the at least one chronic disease includes at least one of the following: a congestive heart failure, a hypertension, an arrhythmia, an asthma, a chronic obstructive pulmonary disease, a hypoglycemia, a sleep apnea, and a Parkinson’s disease (e.g. Sampson: [0010]; [0081]; [0141]-[0143]).
Regarding claim 6, modified Sampson discloses wherein the determination for the progression includes estimation of a deviation of at least one of the medical parameters from expected medical parameters, the expected medical parameters being based on individual historical medical parameters of the patient (e.g. Sampson: [0111]).
Regarding claim 14, Sampson discloses a method for monitoring health status of a patient (e.g. [0002]; [0028]), the method comprising: providing at least one electrical 6; [0045] lines 8-13), the at least one electrical sensor including at least two electrodes configured to touch a surface of skin of a wrist of the patient, the wearable device covering the surface of skin, the at least one electrical sensor being configured to record, via the at least two electrodes, electrocardiogram (ECG) data from the surface of skin (e.g. [0012]-[0013]; [0015];[0045]); providing at least one optical sensor integrated into the wearable device, the at least one optical sensor being configured to touch the surface of skin and record, via the at least one light sensor, photoplethysmogram (PPG) data from the surface of skin (e.g. Fig1a/1b:6; [0045] lines 8-13; [0021] lines 17-20; [0030]-[0031] ; [0081]; [0141]-[0142]); and wherein the wearable device is configured to apply a pre-determined amount or pressure to the wrist each time the patient wears the wearable device to provide for the same conditions for a reflection of a light from the surface of skin (e.g. [0014]; [0021] the user adjusting the band and the tightness of the watch on the wrist discloses applying a predetermined amount of pressure); analyzing, by a processor communicatively coupled to the at least one electrical sensor and the at least one optical sensor (Figure 1:14; [0045]; [0057]), the ECG data and the PPG data to obtain medical parameters associated with at least one chronic disease (e.g. [0010]; [0081]; [0141]-[0143] heart rate is monitored to determine arrhythmia and congestive heart failure); detecting, by the processor, changes in the medical parameters over time (e.g. Fig 5 [0137] lines 26-30; [0138] Fig 8); and determining, by the processor based at least partially on the changes in the medical parameters, a progression or a remission of the at least one chronic disease, the changes being indicative of worsening or improving of the at least one chronic disease (e.g. [0139] Fig 5a if there is a change indicative of worsening of the at least one chronic disease the system can cause alerts).  Sampson is silent regarding where the optical sensor includes an array of light sensors, wherein the light sensors are arranged in staggered rows to position at least one light sensor from the array substantially near a pulsating artery of the wrist when the wearable device is disposed on the wrist, the at least one optical sensor being configured to record, via the at least one sensor, PPG data from the surface of skin and wherein the analysis includes obtaining a modified PPF signal removing, from the PPG data, an additive contribution resulting from the reflection of the light from the surface of skin and keeping, in the PPG data, a contribution resulting from the reflection of the light from the blood artery unchanged, and wherein the additive contribution is predetermined using a calibration process for the purpose of getting a calculation free from the miscalibration effects and wherein at least one of the medical parameters is determined based on a ratio of an alternating current (AC) component and a direct current (DC) component of the modified PPG signal. 
However, Lee discloses a wrist wearable biometric sensor where the optical sensor includes an array of light sensors (e.g. Fig 2a:202a-d), wherein the light sensors are arranged in staggered rows to position at least one light sensor from the array substantially near a pulsating artery of the wrist when the wearable device is disposed on the wrist, the at least one optical sensor being configured to record, via the at least one sensor, PPG data from the surface of skin (e.g. Fig 2a; abstract; [0002]; [0039]; [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sampson to incorporate the teachings of Lee 
Furthermore, Yousefi discloses a system and method for physiological signal enhancement and biometric extraction using non-invasive optical sensors utilizing a PPG sensor and the determining includes at least modifying the PPG by removing wherein the analysis includes obtaining a modified PPF signal removing, from the PPG data, an additive contribution resulting from the reflection of the light from the surface of skin and keeping, in the PPG data, a contribution resulting from the reflection of the light from the blood artery unchanged (e.g. [0086]-[0091]), and wherein the additive contribution is predetermined using a calibration process (e.g. [0086] a reference signal is defined for removal of a tissue effect and a venous effect). Yousefi describes specifically in [0088] that the signal portion due to blood pulsation will remain and the effect of tissue during body movement will be canceled out therefore getting a fundamental period of the PPG in order to get a reliable PPG signal. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method, system and non-transitory computer readable storage medium of Saponas in view of Chaturvedi to incorporate the teachings of Yousefi wherein the analysis includes obtaining a modified PPF signal removing, from the PPG data, an additive contribution resulting from the reflection of the light from the Yousefi  [0008]).
Additionally, De Haan discloses a physiological signal monitoring system utilizing a PPG sensor wherein at least one of the medical parameters is determined based on a ratio of an alternating current (AC) component and a direct current (DC) component of the modified signal (e.g. equations in [0060] and [0067]). De Haan describes the skin-reflected portion as the “specular reflectance” and explains how to remove the specular reflection by using three wavelengths (R, IR, and IR2). The equation in [0067] uses the ratio of AC and DC but omits the specular (skin) reflectance portion of the DC component. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the system of Sampson to incorporate the teachings of De Haan wherein at least one of the medical parameters is determined based on a ratio of an alternating current (AC) component and a direct current (DC) component of the modified signal for the purpose of getting a calculation free from the miscalibration effects of specular reflectance(e.g. De Haan: [0068]). 
Regarding claim 15, modified Sampson discloses the at least one electrical sensor and the at least one optical sensor are placed within a sensors area of a wearable device, the wearable device being placed around a wrist of the patient, and the sensors area being arranges to cover at least a radial artery of the patient (e.g. Sampson: Fig 1a/b [0008]; [0012]; Lee: 
Regarding claim 16, modified Sampson discloses teaches wherein: the medical parameters include at least one of the following: an SpO2 oxygen saturation, a tissue oxygen saturation, a cardiac output, a vascular resistance, a pulse rate, a blood pressure, a respiratory rate, and motion data (e.g. Sampson: [0011];[0120]); and wherein the at least one chronic disease includes at least one of the following: a congestive heart failure; a hypertension, an arrhythmia, an asthma, a chronic obstructive pulmonary disease, a hypoglycemia, a sleep apnea, and a Parkinson's disease (e.g. Sampson: [0010]; [0081]; [0141]-[0143]).
Regarding claim 17, modified Sampson discloses teaches wherein determining the progression includes estimation of deviation of at least one of the medical parameters from normal medical parameters, the normal medical parameters derived based on previously collected individual medical parameters of the patient (e.g. Sampson: [0111]).
Regarding claim 21, Sampson discloses a non-transitory computer-readable storage medium having embodied thereon a program, the program being executable by a processor to perform steps a method for monitoring health status of a patient (e.g. [0002]; [0028]), the method comprising: providing at least one electrical sensor integrated into a wearable device (e.g. Fig 1a/1b:6; [0045] lines 8-13), the at least one electrical sensor including at least two electrodes configured to touch a surface of skin of a wrist of the patient, the wearable device covering the surface of skin, the at least one electrical sensor being configured to record, via the at least two electrodes, electrocardiogram (ECG) data from the surface of skin (e.g. [0012]-[0013]; [0015];[0045]); providing at least one optical sensor integrated into the wearable device, 6; [0045] lines 8-13; [0021] lines 17-20; [0030]-[0031] ; [0081]; [0141]-[0142]), and wherein the wearable device is configured to apply a pre-determined amount or pressure to the wrist each time the patient wears the wearable device to provide for the same conditions for a reflection of a light from the surface of skin (e.g. [0014]; [0021] the user adjusting the band and the tightness of the watch on the wrist discloses applying a predetermined amount of pressure); analyzing, by a processor communicatively coupled to the at least one electrical sensor and the at least one optical sensor (Figure 1:14; [0045]; [0057]), the ECG data and the PPG data to obtain medical parameters associated with at least one chronic disease (e.g. [0010]; [0081]; [0141]-[0143] heart rate is monitored to determine arrhythmia and congestive heart failure); detecting, by the processor, changes in the medical parameters over time (e.g. Fig 5 [0137] lines 26-30; [0138] Fig 8); and determining, by the processor based at least partially on the changes in the medical parameters, a progression or a remission of the at least one chronic disease, the changes being indicative of worsening or improving of the at least one chronic disease (e.g. [0139] Fig 5a if there is a change indicative of worsening of the at least one chronic disease the system can cause alerts).  Sampson is silent regarding where the optical sensor includes an array of light sensors, wherein the light sensors are arranged in staggered rows to position at least one light sensor from the array substantially near a pulsating artery of the wrist when the wearable device is disposed on the wrist, the at least one optical sensor being configured to record, via the at least one sensor, PPG data from the surface of skin and 
However, Lee discloses a wrist wearable biometric sensor where the optical sensor includes an array of light sensors (e.g. Fig 2a:202a-d), wherein the light sensors are arranged in staggered rows to position at least one light sensor from the array substantially near a pulsating artery of the wrist when the wearable device is disposed on the wrist, the at least one optical sensor being configured to record, via the at least one sensor, PPG data from the surface of skin (e.g. Fig 2a; abstract; [0002]; [0039]; [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sampson to incorporate the teachings of Lee where the optical sensor includes an array of light sensors, wherein the light sensors are arranged in staggered rows to position at least one light sensor from the array substantially near a pulsating artery of the wrist when the wearable device is disposed on the wrist, the at least one optical sensor being configured to record, via the at least one sensor, PPG data from the surface of skin for the purpose of reducing motion artifacts in the data by utilizing linear configurations (e.g. [0001]; [0004]; [0044]-[0046]).
Furthermore, Yousefi discloses a system and method for physiological signal enhancement and biometric extraction using non-invasive optical sensors utilizing a PPG sensor and the determining includes at least modifying the PPG by removing wherein the analysis includes obtaining a modified PPF signal removing, from the PPG data, an additive contribution resulting from the reflection of the light from the surface of skin and keeping, in the PPG data, a contribution resulting from the reflection of the light from the blood artery unchanged (e.g. [0086]-[0091]), and wherein the additive contribution is predetermined using a calibration process (e.g. [0086] a reference signal is defined for removal of a tissue effect and a venous effect). Yousefi describes specifically in [0088] that the signal portion due to blood pulsation will remain and the effect of tissue during body movement will be canceled out therefore getting a fundamental period of the PPG in order to get a reliable PPG signal. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the method, system and non-transitory computer readable storage medium of Saponas in view of Chaturvedi to incorporate the teachings of Yousefi wherein the analysis includes obtaining a modified PPF signal removing, from the PPG data, an additive contribution resulting from the reflection of the light from the surface of skin and keeping, in the PPG data, a contribution resulting from the reflection of the light from the blood artery unchanged, and wherein the additive contribution is predetermined using a calibration process for the purpose of getting a calculation free from the miscalibration effects (e.g. Yousefi  [0008]).
Additionally, De Haan discloses a physiological signal monitoring system utilizing a PPG sensor wherein at least one of the medical parameters is determined based on a equations in [0060] and [0067]). De Haan describes the skin-reflected portion as the “specular reflectance” and explains how to remove the specular reflection by using three wavelengths (R, IR, and IR2). The equation in [0067] uses the ratio of AC and DC but omits the specular (skin) reflectance portion of the DC component. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the system of Sampson to incorporate the teachings of De Haan wherein at least one of the medical parameters is determined based on a ratio of an alternating current (AC) component and a direct current (DC) component of the modified signal for the purpose of getting a calculation free from the miscalibration effects of specular reflectance(e.g. De Haan: [0068]). 
Claims 7, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson in view of Lee, Yousefi and De Haan as applied to claims 1 and 14 above, respectively, and further in view of Coppola (US 2015/0366518 B1).
Regarding claim 7, modified Sampson discloses wherein if the deviation of the at least one of the medical parameter is larger than a pre-determined deviation value, the wearable device is further configured to: alert at least one of the following: the patient, a doctor, a relative of the patient, and a caretaker of the patient (e.g. Sampson: [0024]). Modified Sampson is silent regarding the wearable device is further configured to: advise the patient to contact a medical professional.
However, Coppola discloses a system and method for detecting variation of heart rate of a user if the deviation of the at least one of the medical parameter is larger than 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified invention of Sampson to incorporate the teachings of Lee that if the deviation of the at least one of the medical parameter is larger than a pre-determined deviation value, the wearable device is further configured to: advise the patient to contact a medical professional because doing so would allow the patient the best opportunity for recovery from the chronic disease, as most chronic diseases have time-sensitive treatments.
Regarding claim 12, modified Sampson is silent regarding wherein the wearable device is communicatively coupled to a mobile device, the mobile device being configured to: receive the medical parameters from the wearable device; and process the medical parameters to provide to the patient at least one report regarding the health status of the patient.
However, Coppola discloses a system and method for detecting variation of heart rate of a user wherein the wearable device is communicatively coupled to a mobile device (e.g. [0055] lines 27-36; [0062]), the mobile device being configured to: receive the medical parameters from the wearable device; and process the medical parameters to provide to the patient at least one report regarding the health status of the patient (e.g. [0055] lines 27-36; [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified invention of Sampson to incorporate the teachings of Lee wherein the wearable device is communicatively coupled to a mobile device, the 
Regarding claim 13, newly modified Sampson discloses wherein the mobile device is communicatively coupled to a cloud-based computing resource, the cloud-based computing resource being configured to: receive the medical parameters from the mobile device for further analysis; and provide at least one application for generating, based on the medical parameters, at least one report regarding a health status of the patient (e.g. [0055] lines 27-36; [0062]).
Regarding claim 18, modified Sampson discloses further comprising: if the deviation of at least one of the medical parameters is larger than a pre-determined value: providing an alert message to at least one of the following: the patient, a doctor, a relative of the patient, and a caretaker of the patient (e.g. Sampson: [0024]); Modified Sampson is silent regarding providing at least one of the following: advice to the patient to contact a medical professional; an alert message to the patient advising the patient to take medicine.
However, Coppola discloses a system and method for detecting variation of heart rate of a user if the deviation of the at least one of the medical parameter is larger than a pre-determined deviation value, the wearable device is further configured to: advise the patient to contact a medical professional (e.g. [0061] lines 5-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified invention of Sampson to incorporate the teachings .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson in view of Lee, Yousefi and De Haan as applied to claim 1 above, and further in view of Will (US 8866606 B1).
Regarding claim 8, modified Sampson discloses the claimed invention substantially as claimed, as set forth above for claim 1. Modified Sampson teaches wherein if the deviation of the at least one of the medical parameter is larger than a pre-determined value, the wearable device is further configured to provide an alert message to the patient (e.g. [0121]).
Modified Sampson is silent regarding the alert message including an advisory to take medicine.
However Will teaches, the alert message including an advisory to take medicine (Col 20 lines 40-50).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify the modified method and system of Sampson to include the teachings of Will to have the alert message include an advisory to take medicine doing so would allow the patient the best opportunity for recovery from the chronic disease, as most chronic diseases have time-sensitive treatments.
Claim 10-11 and 19  is rejected under 35 U.S.C. 103 as being unpatentable over Sampson in view of Lee, Yousefi and De Haan as applied to claims 1 and 14 above, respectively, and further in view of Romem (US 20140206948).
Regarding claims 10 and 11, modified Sampson discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 6.
Regarding claim 10, modified Sampson is silent wherein when the deviation of the medical parameters is less than a pre-determined value, the wearable device is configured to repeatedly message the patient to assure the patient of a normal health status.
Regarding claim 11, modified Sampson is silent wherein when the deviation of the medical parameters is less than a pre-determined value, the wearable device is configured to repeatedly provide a sound signal to the patient to assure that the patient of a normal health status.
Regarding claims 19, modified Sampson discloses the claimed invention substantially as claimed, as set forth above for claim 14.  Modified Sampson is silent when the deviation in the medical parameters is less than a pre-determined deviation value, providing repeatedly at least one of the following to the patient to assure the patient of a normal health status: a message and a sound signal.
However Romem teaches when the deviation in the medical parameters is less than a pre-determined deviation value, providing repeatedly at least one of the following to the patient to assure the patient of a normal health status: a message and a sound signal ([250-251][0107][0244]).  Romem discloses that the personal alert may be in the form of an audio sound, a light indication, or any other form known in the art or a 
Therefore, regarding claims 10-11 and 19, it would have been obvious to one skilled in the art at the time of filing to modify the modified method and system of Sampson to include the teachings of Romem wherein the deviation in the medical parameters is less than a pre-determined deviation value, providing repeatedly at least one of the following to the patient to assure the patient of a normal health status: a message and a sound signal to allow the patient to know that their chronic disease is stable and that they have no immediate emergencies regarding the chronic disease.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson in view of Lee, Yousefi and De Haan as applied to claim 1 above, and further in view of Martin (US 2010/0016694 A1).
Regarding claims 22, modified Sampson discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Regarding claim 22, modified Sampson is silent regarding wherein the processor is further configured to: analyze at least the PPG data to obtain a sinus arrhythmia waveform; and determine, based on the sinus arrhythmia waveform, a respiratory rate.
However, Martin teaches a patient monitoring system wherein the processor is further configured to: analyze at least the PPG data to obtain a sinus arrhythmia waveform; and determine, based on the sinus arrhythmia waveform, a respiratory rate (e.g. [0163]-[0164]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified Sampson to incorporate the teachings of Martin wherein the processor is further configured to: analyze at least the PPG data to obtain a sinus arrhythmia waveform; and determine, based on the sinus arrhythmia waveform, a respiratory rate for the purpose of tracking breath phases (e.g. Martin [0163]-[0164]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								March 29, 2021
/J.F.H./Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792